Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action for application number 16/782,523 RELEASABLE HANGER FOR FRUIT filed on 2/5/2020.  Claims 1-3, 5-8 and 10-19 are pending.  Claims 3, 13, 14, 16-18 are withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5-8, 10-12, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3019954 to Faltin.
With regards to claim 1, Faltin teaches a device having an elongate upper leg (22) configured to contact the top surface, wherein the upper leg has a uniform  thickness; a lower leg (24) configured to contact the bottom surface; a spacer portion  interconnecting the upper leg and the lower leg; the spacer portion separating the upper leg and the lower leg by a distance sized to receive a portion of the shelf (14) between the upper leg and the lower leg, the upper leg having a length extending from the spacer to a free end, wherein a majority of the length of the upper leg is configured to contact the top surface and the upper leg, the lower leg  and the spacer portion are an integral fixed one piece; and a hook assembly (32) depending from the lower leg, wherein the hook assembly includes a hook (34). 
With regards to claim 2, Faltin teaches wherein the spacer portion is planar and perpendicular to the upper leg.
With regards to claim 5, Faltin teaches wherein the lower leg is parallel to the upper leg. (See Figure 6, wherein 38 is parallel to 24)
With regards to claim 6, Faltin teaches wherein the lower leg is elongate and parallel to the upper leg.
With regards to claim 7, Faltin teaches wherein the upper leg is planar.
With regards to claim 8, Faltin teaches, wherein the lower leg is configured io engage a bottom of the shelf to preclude rotation of the upper leg about the shelf.
With regards to claim 10, Faltin teaches wherein at least one of the upper leg, the lower leg and the spacer portion is resilient.
With regards to claim 11, Faltin teaches wherein the hook is curvilinear,
With regards to claim 12, Faltin teaches wherein the hook includes a vertex.
With regards to claim 15, Faltin teaches wherein the upper leg is longer than the lower leg.
With regards to claim 19, Faltin teaches a device having an elongate upper leg configured to contact the top surface, wherein the upper has a uniform thickness less than 1/8 inch; a lower leg configured to contact the bottom surface; a spacer portion interconnecting the upper leg and the lower leg; the spacer portion separating the upper leg and the lower leg by a distance sized to receive a portion of the shelf between the upper leg and the lower leg, wherein the upper leg, the lower leg, and the spacer portion are an integral fixed one piece; and a hook depending from the lower leg.

 
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    



/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/2/22